DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
During the interview conducted on 7/27/21, applicant mentioned that one of the key features of the invention is to conduct at least two concurrent/parallel (i.e. simultaneous) analysis of at least two of the same samples by at least analyzing nucleic acids according to simultaneously performed at least two different analysis methods on the at least two of the same samples, wherein in each case of the at least two different analysis methods, different analysis methods are carried out in different fluidic pathways of at least two fluidic pathways of a microfluidic device (capture area of a detection unit of the microfluidic device), containing the at least two of the same samples. 
In view of the claim amendments and the applicant’s remark filed on 12/6/21; and in view of the specification, the new limitation: “analyzing nucleic acids in parallel in the at least two fluidic pathways according to at least two different analysis methods” is interpreted to mean: conducting at least two concurrent/parallel analysis of nucleic acids according to simultaneously performed at least two different analysis methods in at least two fluidic pathways. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.  Travis W. Baxter on 3/11/22.
The application has been amended as follows: 
Claims
Cancel claim 1-5, 10 and 11. 

Allowable Subject Matter
Claims 6-9, 12 and 13 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is as presented in the previous action (Jensen: US 20060246493). However, a method for analyzing samples using a microfluidic device including at least two fluidic pathways configured to receive the samples and at least one capture area for a detection unit, the method comprising: capturing light emitted from the samples in the at least two fluidic pathways across the at least one capture area with the detection unit; and analyzing nucleic acids in parallel in the at least two fluidic pathways according to at least two different analysis methods in such a way that a different analysis method of the at least two different analysis methods is at least partially simultaneously performed . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



3/11/2022
/SHOGO SASAKI/Primary Examiner, Art Unit 1798